         Case 1:20-cv-10825-LTS Document 29 Filed 05/24/21 Page 1 of 13




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                )
NORTHEASTERN UNIVERSITY,        )
                                )
     Petitioner,                )
                                )
v.                              )                    Civil No. 20-10825-LTS
                                )
SERVICE EMPLOYEES               )
INTERNATIONAL UNION, LOCAL 509, )
                                )
     Respondent.                )
                                )

    ORDER ON CROSS MOTIONS FOR SUMMARY JUDGMENT (DOC. NOS. 19, 22)

                                          May 24, 2021

SOROKIN, J.

       Northeastern University seeks a judgment vacating an arbitration award rendered March

30, 2020, requiring it to pay certain adjunct instructors $2,100, combined, based on the

arbitrator’s interpretation of a collective bargaining agreement (“CBA”) between Northeastern

and Service Employees International Union, Local 509 (“SEIU”). Doc. No. 19. 1 SEIU opposes

Northeastern’s request, asks the Court to confirm the arbitration award, and seeks an order

requiring Northeastern to pay interest accruing from the date of the award. Doc. No. 22. After a

hearing, and for the reasons that follow, Northeastern’s motion is DENIED, and SEIU’s motion

is ALLOWED in part and DENIED in part.




1
 Citations to “Doc. No. __” reference documents appearing on the court’s electronic docketing
system; pincites are to the page numbers in the ECF header.
           Case 1:20-cv-10825-LTS Document 29 Filed 05/24/21 Page 2 of 13




I.     BACKGROUND 2

       Northeastern educates students in undergraduate and graduate programs at nine different

colleges and schools. Two of Northeastern’s campuses are located in Boston. In 2014, SEIU

became the exclusive bargaining representative of part-time faculty at Northeastern’s Boston

campuses. The relevant CBA between Northeastern and SEIU covered a period from February

2016 through June 2019. Article 2 of the CBA delineates the rights of Northeastern, or

“Management,” providing in pertinent part:

       Section 1. The Union recognizes the right of the University to operate and manage
       the University. All rights, functions, prerogatives and discretions of the
       management of the University formerly exercised by the University are retained by
       and remain vested exclusively in the University, except to the extent that such
       rights, functions, prerogatives and discretions are specifically and explicitly
       modified by the express provisions of this Agreement. No such right, function,
       prerogative, or discretion shall be deemed waived or modified, unless the waiver or
       modification is in writing and signed by the University and the Union. Without
       limiting the generality of the foregoing, the University reserves the right to:

       a. plan, determine, modify, direct and control the University’s mission, programs,
       objectives, activities, resources, and priorities;

       *       *      *

       e. determine, increase, decrease or otherwise change the number, qualifications,
       scheduling, course load, hours, location, classification, responsibilities and
       assignment of employees;

       *       *      *

       x. exercise sole authority on all decisions involving academic matters, including
       but not limited to establishing or changing curriculum, establishing or changing
       standard syllabi for courses with multiple sections and establishing uniform grading
       rubrics and student performance standards;

       *       *      *




2
 The facts recounted here are derived from the parties’ Consolidated Statement of Undisputed
Material Facts, Doc. No. 24, the CBA, Doc. No. 1-2, and the arbitrator’s decision and award,
Doc. No. 1-1.
                                                2
            Case 1:20-cv-10825-LTS Document 29 Filed 05/24/21 Page 3 of 13




        z. establish, change, modify and cancel courses, including but not limited to
        converting a course to a directed study and canceling one or more sections of a
        particular course . . . .

        *       *       *

        Section 3. Should a specific provision of this Agreement directly conflict with,
        modify or restrict an enumerated right under this Article, the specific provision of
        the Agreement shall prevail over the enumerated right.

        *       *       *

        Section 5. No action taken by the University with respect to a management or
        academic right shall be subject to the grievance procedure or collateral suit unless
        the exercise thereof violates an express written provision of this Agreement.

Doc. No. 1-2 at 4-7.

        In Article 7, Section 1, the CBA defines a “grievance” as “any complaint or dispute

arising out of the application or interpretation of a specific provision of this Agreement.” Id. at

11. With one exception not relevant here, the grievance and arbitration procedure described in

Article 7 is “the sole and exclusive means for enforcing the terms of” the CBA. Id. Section 5 of

Article 7 specifies that, though the arbitrator may not “add to, subtract from, alter or amend any

of the provisions of the” CBA, they “shall have the authority . . . to decide disputes concerning

the interpretation and application of the specific section(s) and article(s) . . . to the facts of the

particular grievance presented.” Id. at 13. The section goes on to state: “If the arbitrator finds

that the University acted in accordance with its rights under Article 2 – Management Rights

which are not further abridged by other terms of this Agreement, the arbitrator shall have no

jurisdiction or authority to issue any award changing, modifying or restricting any such action

taken by the University.” Id.

        Article 12 states that two appendices to the CBA set “[t]he minimum pay rates for

teaching courses.” Id. at 21.



                                                    3
         Case 1:20-cv-10825-LTS Document 29 Filed 05/24/21 Page 4 of 13




       The student body at Northeastern includes many individuals who are foreign born and are

not native English speakers. To assist such individuals with improving their English language

skills, Northeastern’s College of Professional Studies (“CPS”) offers a program called Global

Pathways/American Classroom (“GPAC”). The GPAC program confers no degree, but a student

who completes it is automatically admitted to an academic program at Northeastern. Most

GPAC courses do not provide academic credits that are transferrable to a degree program,

though some do. GPAC courses generally fall into one of two categories: English-as-a-second-

language (“ESL”) courses, and “content courses.”

       Appendix B to the CBA contains two pages of charts providing the level of compensation

faculty within the SEIU bargaining unit receive for courses taught in Northeastern’s CPS. The

first page lists rates for CPS courses generally based on department and a description of the

adjunct instructor’s status or classification. See Doc. No. 1-2 at 28 (assigning rates based on

descriptions such as “lecturer,” “senior lecturer,” “teaching assistant,” and “thesis advisor”). The

second page contains a chart listing compensation rates for faculty teaching courses in the GPAC

program. 3 That chart identifies flat rates for eight categories of GPAC courses in each of the

three academic years covered by the CBA. As relevant here, from July 2018 through June 2019,

a three-hour section GPAC course (described as “Global Pathways/AC 3 hour section” on the

chart) had a flat rate of $4,300, and a GPAC content course (described as “Content courses

(Course rate)” on the chart) had a flat rate of $6,400. Id. at 29. The dispute in this case revolves




3
  The last two lines on this chart pertain to courses in a department designated “USPP.” Neither
the arbitrator nor the parties have referenced that program, which presumably is separate from
GPAC. The Court notes here that the USPP entries, like those on the first page of Appendix B,
assign rates based on department and a description of the adjunct faculty member’s status
(specifically, whether the instructor has a Master’s Degree or Ph.D.). Doc. No. 1-2 at 29.
                                                 4
         Case 1:20-cv-10825-LTS Document 29 Filed 05/24/21 Page 5 of 13




around which of these two rates was owed to faculty teaching a specific GPAC course in the fall

of 2018, the first semester in which the course was offered.

       The new course, called “Managing in a Diverse and Changing World,” was developed by

the GPAC program’s Director of Faculty and Instruction in collaboration with four part-time

lecturers and a professor from Northeastern’s McKim Business School. The course met three

times per week in the fall of 2018, its students earned three credits, and Northeastern assigned it

the course number ESLG0238. Credits earned by students in this course were not transferrable

to any degree program.

       Northeastern compensated the instructors of the course $4,300—the flat rate for a three-

hour section GPAC course. One of the adjunct lecturers complained to the GPAC Director after

he “signed a contract to teach” the course when “he realized that the compensation was $4300,”

explaining he believed the course should have been compensated at the flat rate for content

courses. Doc. No. 1-1 at 7. According to the arbitrator, the GPAC Director “tacitly agreed” that

the higher rate should have applied, and he brought the lecturer’s concern to the attention of a

Dean. Id. The Dean demurred, telling the Director that Northeastern had approved the course as

an ESL course, not a content course.

       In August 2018, SEIU filed a grievance on behalf of the ESLG0238 lecturers, alleging

Northeastern had violated the compensation provisions of the CBA by refusing to pay the

lecturers the flat rate for a content course. Northeastern denied the grievance, asserting course

classification was an academic determination reserved to it under the CBA and not subject to

arbitration. SEIU demanded arbitration, and an arbitrator presided over a hearing that began on

November 18, 2019, then resumed and concluded on January 14, 2020. In a March 30, 2020

award, the arbitrator concluded that SEIU’s grievance was substantively arbitrable, that



                                                 5
         Case 1:20-cv-10825-LTS Document 29 Filed 05/24/21 Page 6 of 13




Northeastern had violated the CBA, and that the adjunct instructors who taught the relevant

course were entitled to the difference between the amount they were compensated and the flat

rate due for content courses.

       Dissatisfied, Northeastern petitioned this Court to vacate the arbitrator’s award.

According to Northeastern, the arbitrator disregarded the plain language of the CBA in finding

the dispute substantively arbitrable, then “compounded that error by deciding whether

ESLG0238 was a content course.” Doc. No. 20 at 10. Based on these arguments, Northeastern

seeks summary judgment. Doc. No. 19. SEIU opposes, has cross-moved for summary judgment

and an order confirming the arbitrator’s award, and seeks interest on the amount owed to the

instructors of ESLG0238. Doc. No. 22. The motions are fully briefed, and the Court heard oral

argument on May 13, 2021. Doc. No. 27.

II.    LEGAL STANDARD

       Northeastern’s petition in this Court is filed pursuant to Section 301 of the Labor

Management Relations Act, 29 U.S.C. § 185. Doc. No. 1 ¶ 1. When asked to review an

arbitration award by a party invoking that statute, a federal court applies “one of the narrowest

standards of judicial review in all of American jurisprudence.” UMass Mem’l Med. Ctr., Inc. v.

United Food & Commercial Workers Union, 527 F.3d 1, 4 (1st Cir. 2008). 4 A court will “set

aside an arbitration award” only “if it cannot discern, within the four corners of the” relevant

contract, “any plausible basis for the arbitrator’s interpretation.” Nat’l Ass’n of Gov’t Emps.,

Inc. v. Nat’l Emergency Med. Servs. Ass’n, Inc., 84 F. Supp. 3d 43, 49 (D. Mass. 2015). “[A]s

long as an honest arbitrator is even arguably construing or applying the contract and acting




4
 All internal quotation marks have been omitted, and all emphases supplied, unless otherwise
noted.
                                                 6
         Case 1:20-cv-10825-LTS Document 29 Filed 05/24/21 Page 7 of 13




within the scope of his authority,” a reviewing court’s belief that “he committed serious error

does not suffice to overturn his decision.” E. Associated Coal Corp. v. United Mine Workers of

Am., Dist. 17, 531 U.S. 57, 62 (2000). This exceptionally deferential standard renders

arbitration awards “nearly impervious to judicial oversight.” Teamsters Local Union No. 42 v.

Supervalu, Inc., 212 F.3d 59, 61 (1st Cir. 2000).

       Though Northeastern correctly observes a federal court’s “tightly circumscribed”

authority to disturb an arbitration award does not render such an award “utterly impregnable,”

Doc. No. 20 at 10, the “few exceptions to the general rule that arbitrators have the last word” are

“very narrow.” Cytyc Corp. v. DEKA Prods. Ltd. P’ship, 439 F.3d 27, 32-33 (1st Cir. 2006).

The exceptions relevant here are triggered only “in those rare cases” where “an award

contravenes the plain language of the applicable contract,” or where “it is clear from the record

that the arbitrator[] cavalierly disregarded applicable law,” such as by exceeding the scope of his

authority. Id. at 33. Northeastern believes this is such a case. After careful review, the Court

disagrees.

III.   DISCUSSION

       Northeastern advances two challenges to the arbitrator’s award. First, it argues the

arbitrator disregarded provisions of Article 2 of the CBA when he found SEIU’s grievance was

substantively arbitrable. Here, as it did in arbitration, Northeastern characterizes the dispute as

one involving the appropriate classification of ESLG0238 in the fall of 2018. Doc. No. 20 at 11-

12; accord Doc. No. 1-1 at 8. It goes on to urge that “course classification” is always an

academic matter within the sole discretion of Northeastern pursuant to Article 2 of the CBA, and




                                                  7
          Case 1:20-cv-10825-LTS Document 29 Filed 05/24/21 Page 8 of 13




that the dispute about whether adjunct faculty teaching ESLG0238 were entitled to compensation

at the “content course” rate is beyond the scope of authority granted to the arbitrator by the CBA.

        In finding the dispute was substantively arbitrable, the arbitrator reasoned as follows:

        To this Arbitrator, the grievance involves how adjunct instructors were
        compensated for teaching Managing in a Diverse and Changing World in the 2018
        fall semester. This is a complaint or dispute arising out of the application or
        interpretation of Article 12 and Appendix B of the [CBA].

        Article 7, Section 1, of the [CBA] defines a grievance as “any complaint or dispute
        arising out of the application or interpretation of a specific provision of this
        Agreement.” As observed above, the Union’s grievance alleges a violation of two
        specific provisions of the Agreement, Article 12 and Appendix B. Therefore, it is
        a grievance under the [CBA] and is substantively arbitrable.

        How a course is classified is an academic matter reserved to the University. How
        adjunct instructors are compensated for teaching courses is a contractual matter that
        is subject to the grievance and arbitration provisions of the [CBA] and is therefore
        substantively arbitrable.

Doc. No. 1-1 at 8-9 (italics in original).

        According to Northeastern, the plain language of the CBA required the arbitrator to

conclude his analysis immediately upon noting that a course’s classification “is an academic

matter reserved to the University.” Doc. No. 20 at 11; see Doc. No. 1-2 at 7 (placing actions

taken with respect to academic rights beyond the reach of the grievance process). However, the

Court finds this comment within the arbitrator’s analysis does not transform his finding of

substantive arbitrability into serious error, let alone justify the unusual step of disturbing the

arbitrator’s award, in the circumstances presented. See UMass Mem’l Med. Ctr., 527 F.3d at 5

(“It is the arbitrator’s result, after all, not his reasoning, which is subject to judicial review.”).

        Indeed, evaluation of the substantive arbitrability determination is straightforward. The

arbitrator’s characterization of the grievance presented to him as one involving a dispute as to

proper compensation—and not a dispute about the academic classification of a course—is not



                                                    8
         Case 1:20-cv-10825-LTS Document 29 Filed 05/24/21 Page 9 of 13




only plausible, but altogether reasonable. 5 And, the arbitrator was not wrong in finding that

resolution of the grievance required him to consider and interpret Article 12 and Appendix B to

the CBA—the two portions of the contract expressly governing compensation. Resolving

disputes about “the interpretation and application of” specific provisions of the CBA “to the facts

of [a] particular grievance presented to him” is squarely within the arbitrator’s authority, as

defined by the CBA itself. Doc. No. 1-2 at 13; accord id. at 11 (Article 7, Section 1). In other

words, the parties to the CBA empowered the arbitrator to answer questions about the payment

of adjunct faculty under the terms of the CBA governing compensation. Even Northeastern does

not seriously dispute the arbitrator’s authority, as a general matter, to consider grievances arising

from claims by SEIU that Article 12 and the compensation Appendices entitled adjunct faculty to

greater pay than they received. The arbitrator’s finding that this grievance presented such a

question, and that he could entertain it, in no way breached Northeastern’s academic rights under

Article 2, nor did it contravene any other language in the CBA.

       The cases Northeastern cites in support of its challenge to arbitrability are meaningfully

different from the situation presented here. In all three cases upon which Northeastern most




5
  Northeastern accuses the arbitrator of “creat[ing] a [false] dichotomy between how a course is
classified versus how it is compensated.” Doc. No. 20 at 7; Doc. No. 1 ¶ 25. But no language in
the CBA renders implausible the arbitrator’s distinction between course classification and
application of the compensation chart in Appendix B. The compensation chart lists rates of pay
based on “department” and “description.” Doc. No. 1-2 at 29. It does not cite a course’s
“classification.” The CBA uses the term “classification” only in describing the status of an
employee, not a course. See Doc. No. 1-2 at 5, 6 (regarding management rights to control
“classification . . . of employees” and to make changes to “any job classification”). Thus, the
arbitrator plausibly could have interpreted Appendix B to the CBA as setting rates of
compensation apart from academic course classification. For example, the academic
classification of a course might mean the determination of which department or program houses
the course or whether credit hours are applicable or transferrable to a particular degree program.
These sorts of “classification” could reasonably be viewed as academic and separate from the
question of which description applies to a course for purposes of Appendix B.
                                                  9
        Case 1:20-cv-10825-LTS Document 29 Filed 05/24/21 Page 10 of 13




heavily relies, the arbitrators either disregarded unambiguous contract provisions or exceeded

their authority by flagrantly adding to or changing the plain language of the relevant contracts.

See Poland Spring Corp. v. United Food & Commercial Workers Int’l Union, 314 F.3d 29 (1st

Cir. 2002) (vacating award where arbitrator found employee had been insubordinate and had no

affirmative defense, acknowledged contract said insubordination “shall” be just cause for

termination, but nevertheless found the employee entitled to lesser discipline due to mitigating

factors referenced nowhere in the contract); Ga.-Pac. Corp. v. Local 27, United Paperworkers

Int’l Union, 864 F.2d 940 (1st Cir. 1988) (vacating award where arbitrator found employee had

lied to employer about an injury, acknowledged contract unambiguously said dishonesty was

cause for discharge and did not permit reduction in discipline due to mitigating facts, but

nevertheless found employment record should have caused employer to impose lesser penalty);

see also Monongahela Valley Hosp. Inc. v. United Steel Paper & Forestry Rubber Mfg. Allied

Indus. & Serv. Workers Int’l Union, 946 F.3d 195 (3d Cir. 2019) (vacating award where

arbitrator found employer should have granted employee’s vacation request despite unambiguous

contract provision saying final right to approve vacation requests was “exclusively” reserved to

employer). Here, neither the arbitrator’s own findings nor the plain language of the CBA

precluded the arbitrator from reaching the merits of the parties’ dispute about the meaning and

application of the relevant compensation provisions.

       Northeastern next challenges the arbitrator’s interpretation of the CBA’s compensation

terms, urging the plain language of the CBA compelled the arbitrator to apply Northeastern’s

definition of “content course.” The CBA required no such thing. As Northeastern concedes:

       The Agreement was silent as to what qualifies as an ESL course versus a content
       course. It did not define either of those terms, let alone make any distinction
       between them. Indeed, Appendix B . . . did not delineate between ESL courses and



                                                10
        Case 1:20-cv-10825-LTS Document 29 Filed 05/24/21 Page 11 of 13




       content courses at all. Rather, it referred to GPAC courses by credit hour and
       content courses.

Doc. No. 20 at 13. In the face of such silence—and the absence of a provision defining “content

course,” a term without an obvious and commonly understood meaning—the arbitrator acted

within the bounds of his authority when he interpreted the relevant language in Appendix B. See

United Paperworkers Int’l Union v. Misco, Inc., 484 U.S. 29, 37-38 (1987) (noting “decided

preference” for resolving “labor disputes without the intervention of government” and that where

parties “authorized the arbitrator to give meaning to the language of the agreement, a court

should not reject an award on the ground that the arbitrator misread the contract”).

       Nothing in the CBA grants Northeastern the exclusive power to dictate which

compensation category applied to a course or otherwise suggests that the categorization of a

GPAC course for purposes of Appendix B is a purely academic matter. Cf. Doc. No. 1-2 at 4-5

(reserving to Northeastern academic rights it “formerly exercised” only if those rights are not

modified by other specific provisions of the CBA, such as Appendix B). Nor does the CBA

contain language memorializing an agreement by the parties to Northeastern’s preferred

definition of “content course” as a GPAC course with credits transferrable to a degree program.

Therefore, the arbitrator appropriately endeavored to interpret the relevant portions of Appendix

B by considering the CBA as a whole and the evidence before him—including evidence that the

parties discussed, but did not agree to, Northeastern’s definition of “content course” during the

bargaining process. 6 The arbitrator’s determination that GPAC courses fell into two

categories—content and non-content courses, with the latter primarily focused on improving



6
 This is not to say the arbitrator was free to entirely disregard the definition urged by
Northeastern. The Court does not read his decision as reflecting a refusal to consider
Northeastern’s position. Even if he had so refused, the Court’s assessment that his result (if not
every aspect of his reasoning) draws its essence from the CBA would remain unchanged.
                                                11
         Case 1:20-cv-10825-LTS Document 29 Filed 05/24/21 Page 12 of 13




students’ English language skills and the former primarily focused on other subject matter, such

as business—and that ESLG0238 fell into the latter category, drew its essence from the CBA and

was plausible in light of the evidence offered by the parties. 7

       Considered through the exceedingly deferential lens that this Court is bound to apply, the

arbitrator’s determination is neither implausible nor foreclosed by the plain language of the

CBA. 8 Accordingly, Northeastern’s attempt to undo the arbitrator’s award must fail.

       Only one issue remains. SEIU seeks an order requiring Northeastern “to pay interest on

the back pay the instructors are owed from the date that the Award issued.” Doc. No. 22 at 16.

Though it is “within the equitable power and discretion of the Court” to enter such an order,

Burke Distrib. Corp. v. Prof’l Salesmen’s Union, No. 84-cv-3246-N, 1986 WL 10332, at *2 (D.

Mass. Sept. 10, 1986), the Court declines to do so here. The arbitrator did not include interest in

his award. Northeastern’s petition for review of the award was not frivolous or filed in bad faith.

And, the underpayment to the affected adjunct faculty members was neither substantial nor

compounded by the pursuit of this appeal. Thus, the request for interest is DENIED.

IV.    CONCLUSION

       In sum, the arbitrator considered all relevant provisions of the CBA and appropriately

construed language that was reasonably susceptible to multiple interpretations. Though this



7
  In explaining his view of these categories and his conclusion about the relevant course, the
arbitrator cited evidence including the syllabus approved by Northeastern, the specializations and
experience of the instructors, and the textbooks and assignments. Doc. No. 1-1 at 6, 9-11.
8
  In so concluding, the Court does not suggest that the interpretation urged by SEIU and adopted
by the arbitrator is the only reasonable application of Appendix B to the circumstances presented
here, or that it is preferable to the definition of “content course” urged by Northeastern. The
Court further emphasizes that it has limited its review of Appendix B to those GPAC categories
identified by the parties as the relevant alternatives here. No other listings on the chart in
Appendix B are at issue here, nor does this case require the Court to consider whether and how
Northeastern’s classification of an adjunct faculty member (e.g., as a senior lecturer or a teaching
assistant) would impact the interpretation of another description or category in Appendix B.
                                                  12
        Case 1:20-cv-10825-LTS Document 29 Filed 05/24/21 Page 13 of 13




might be viewed as a close case in some respects, it plainly is not one in which the arbitrator

“cavalierly disregarded” the language of the CBA or the appropriate scope of his authority.

Accordingly, Northeastern’s motion for summary judgment (Doc. No. 19) is DENIED, and

SEIU’s cross-motion for summary judgment (Doc. No. 22) is ALLOWED insofar as it seeks an

order confirming the arbitrator’s award. SEIU’s request for post-award interest is DENIED for

the reasons explained above. A separate judgment will issue.

                                                     SO ORDERED.


                                                      /s/ Leo T. Sorokin
                                                     United States District Judge




                                                13
